Citation Nr: 1812038	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  06-27 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for instability of the left knee, status post medial collateral ligament repair. 

2.  Entitlement to a rating in excess of 10 percent for limitation of motion of the left knee, status post medial collateral ligament repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel



INTRODUCTION

The Veteran served in the United States Air Force with active duty from March 1976 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the Veteran's claim was subsequently transferred to the RO in Waco, Texas. 
 
This claim was most recently before the Board in April 2017, at which time it was remanded for further development, to include affording the Veteran a new VA examination.  The claim has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, additional development is required before the Veteran's claims may be adjudicated on the merits. 

Specifically, in April 2017, the Board remanded the Veteran's outstanding increased rating claims for a new a VA orthopedic examination in order to be compliant with the recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Veteran is currently incarcerated.  While the RO did schedule the Veteran for a new examination, there is nothing of record to reflect that notice was given to the Veteran regarding his scheduled examination nor does it appear that any effort was made to coordinate with the facility that the Veteran is currently incarcerated at.  In this regard, the Board notes that the Veteran was incarcerated at the time of his last VA examination which took place in July 2016. 

Additionally, the Board notes that while the Veteran's claim was pending, a precedential decision was issued that additionally requires the Veteran's claim to be remanded. 

The United States Court of Appeals for Veterans Claims (Court) recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) also requires that the claim be remanded.  In Sharp, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  While the Veteran's July 2016 VA examination notes flare-ups that limit functional ability, the examiner did not attempt to portray the additional loss of motion in degrees.  Accordingly, a remand is also warranted for a new examination for a more thorough opinion regarding the Veteran's reported flare-ups.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records from the Texas Department of Criminal Justice and associate them with the Veteran's claims file.  Any negative response should also be associated with the claims file.  

2.  Once any outstanding records have been received, schedule the Veteran for a VA examination to determine the current severity of his left knee disabilities.  The AOJ should note that the Veteran is incarcerated and all reasonable steps should be taken to afford this Veteran a VA examination.  Following a complete review of the Veteran's claims file, the examiner is asked to provide the following opinions: 

Determine the current severity of the Veteran's left knee disability.  Report the range of motion of each knee in degrees.  In accordance with Correia, the range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  In providing this opinion, the examiner should consider the Veteran's lay statements regarding his decreased range of motion. 

The extent of any weakened movement, excess fatigability and incoordination should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should further assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should consider all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  This includes the Veteran's statements regarding the extent of functional loss during flare-ups. 

All opinions must be supported by a complete rationale.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required.

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. his remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


